The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          September 9, 2021

                               2021COA120

No. 18CA0488, People v. Draper — Crimes — Murder in the
First Degree — Extreme Indifference — Universal Malice

     Disagreeing with People v. Garcia, 2020 COA 80, a division of

the court of appeals holds that in a prosecution for extreme

indifference murder a trial court is required to give a jury

instruction defining “universal malice” in a manner consistent with

the supreme court’s definition of the term in Candelaria v. People,

148 P.3d 178 (Colo. 2006).
COLORADO COURT OF APPEALS                                       2021COA120


Court of Appeals No. 18CA0488
Arapahoe County District Court Nos. 16CR2517 & 16CR3337
Honorable Ben L. Leutwyler III, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

James Anthony Draper,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division VI
                         Opinion by JUDGE BERGER
                       Richman and Welling, JJ., concur

                        Announced September 9, 2021


Philip J. Weiser, Attorney General, Brock J. Swanson, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Antony Noble, Alternate Defense Counsel, Taylor Ivy, Alternate Defense
Counsel, Lakewood, Colorado, for Defendant-Appellant
¶1    This case requires us to decide whether the trial court erred by

 failing to instruct the jury on the definition of “universal malice,” an

 element of first degree extreme indifference murder. See

 § 18-3-102(1)(d), C.R.S. 2020. Disagreeing with another division of

 this court, we conclude that the trial court erred by failing to define

 that term.

¶2    Defendant, James Anthony Draper, appeals multiple

 convictions, including three counts of attempted extreme

 indifference murder. Draper claims that the following alleged errors

 require either the reversal or vacation of his convictions:

          instructional error;

          violations of the Uniform Mandatory Disposition of

              Detainers Act (UMDDA), sections 16-14-101 to -108,

              C.R.S. 2020;

          improper consolidation;

          the admission of inadmissible evidence at trial; and

          unconstitutional convictions for attempted extreme

              indifference murder.

 While we agree that the court erred by not instructing the jury on

 the definition of “universal malice,” we conclude that this error was

                                     1
 constitutionally harmless. Because we reject Draper’s other claims

 of error, we affirm his convictions.

                   Relevant Facts and Procedural History

¶3    Evidence admitted at trial permitted the jury to find the

 following facts. Draper repeatedly told his wife, A.D., that if she

 ever cheated on him, he would kill her. On at least one occasion,

 A.D. told Draper that she had cheated on him.

¶4    Witnesses testified that about a week before A.D. was

 murdered, Draper and A.D. argued about A.D.’s affair. A.D.’s

 friends testified that A.D. told them that she believed Draper was

 going to kill her and that she wanted to leave the relationship but

 did not know how to do so. A day or two before A.D. was murdered,

 Draper called the man with whom A.D. had the affair and

 demanded details of the sexual conduct.

¶5    Then, one morning, the police found A.D. in her apartment

 and discovered that she had been shot twice, once in the back of

 the head and once in the chest. A forensic pathologist testified that

 the bullet to her chest was a lethal injury.

¶6    The next morning, Draper, brandishing a gun, approached a

 car and ordered the occupants to get out. While driving that car,


                                    2
 Draper shot at other occupied cars, hitting at least three. The

 police pursued Draper. During that chase, Draper pointed his gun

 directly at no fewer than three police officers.

¶7    The incident ended when an officer crashed his vehicle into

 the car Draper was driving. On his arrest, Draper asked the officers

 why they had not killed him. During the search incident to arrest,

 the police found cocaine in Draper’s pocket. In the car, the police

 found two guns, one of which an expert testified at trial was the gun

 used to murder A.D.

¶8    In the first filed case, based on the events that occurred after

 A.D.’s murder, the prosecution charged Draper with six counts of

 attempted extreme indifference murder; three counts of first degree

 assault; aggravated robbery; aggravated motor vehicle theft; felony

 menacing; vehicular eluding; and possession of a controlled

 substance.1




 1The prosecution dismissed two attempted extreme indifference
 murder counts. As a result, the jury considered four attempted
 extreme indifference murder counts.

                                    3
¶9     In a later filed case, the prosecution charged Draper with the

  first degree murder of A.D. Over Draper’s objection, the trial court

  consolidated the two cases for trial.

¶ 10   Draper’s theory of the case was that he did not kill A.D.;

  instead she was murdered by some unidentified person. In his

  attempt to explain or mitigate his conduct shortly after A.D.’s

  murder, Draper claimed he was distraught when he learned about

  A.D.’s death and he tried to commit “suicide by cop” without any

  intent to harm anyone else.

¶ 11   The jury found Draper guilty of three counts of attempted

  extreme indifference murder; the lesser included offense of

  attempted reckless manslaughter; three counts of the lesser

  nonincluded offense of felony menacing; aggravated robbery;

  aggravated motor vehicle theft; felony menacing; vehicular eluding;

  possession of a controlled substance by a special offender; and the

  lesser nonincluded offense of illegal discharge of a firearm. The jury

  acquitted Draper of one count of attempted extreme indifference

  murder and the three counts of first degree assault. The trial court

  sentenced Draper to a total of 400 years in prison for these

  convictions.


                                     4
¶ 12    The jury also found Draper guilty of second degree murder for

  the murder of A.D. but acquitted him of first degree murder. The

  trial court adjudicated Draper a habitual criminal and imposed a

  concurrent sentence of ninety-six years in prison.

                               Jury Instructions

¶ 13    We first address Draper’s contentions of instructional error.

       A.   The Trial Court Did Not Abuse its Discretion by Denying
            Draper’s Request to Instruct the Jury on Certain Lesser
                               Included Offenses

¶ 14    Draper’s counsel asked the court to instruct the jury on a

  number of lesser included offenses. As to the murder of A.D., the

  court agreed in part, instructing the jury on second degree murder.

  But the court refused to instruct the jury on manslaughter and

  criminally negligent homicide, finding that there was no rational

  basis on which the jury could acquit Draper of the greater offenses

  but convict him of those lesser offenses.

¶ 15    As to the attempted extreme indifference murder counts,

  Draper’s counsel requested that the jury be instructed on the lesser

  included offenses of attempted manslaughter and attempted

  criminally negligent homicide. The trial court instructed the jury on




                                    5
  attempted manslaughter but denied an instruction on attempted

  criminally negligent homicide.

                         1.    Standard of Review

¶ 16   We review a trial court’s refusal to instruct the jury on lesser

  included offenses for an abuse of discretion. People v. Buell, 2017

  COA 148, ¶ 31, aff’d, 2019 CO 27. A court abuses its discretion

  when its decision is manifestly arbitrary, unreasonable, or unfair,

  or if it misapplies the law. People v. Baker, 2021 CO 29, ¶ 29. “A

  trial court is only required to give a lesser included offense

  instruction when there is ‘a rational basis in the evidence to

  support a verdict acquitting him of a greater offense . . . and

  convicting him of the lesser offense.’” Buell, ¶ 31 (quoting People v.

  Bartowsheski, 661 P.2d 235, 242 (Colo. 1983)).

                              2.   Application

¶ 17   As relevant here, a person commits first degree murder when,

  “[a]fter deliberation and with the intent to cause the death of a

  person other than himself, he causes the death of that person . . . .”

  § 18-3-102(1)(a). A person commits second degree murder when

  that “person knowingly causes the death of a person.”

  § 18-3-103(1), C.R.S. 2020. A person commits the crime of


                                     6
  manslaughter if he “recklessly causes the death of another person.”

  § 18-3-104(1)(a), C.R.S. 2020. “Any person who causes the death of

  another person by conduct amounting to criminal negligence

  commits criminally negligent homicide.” § 18-3-105, C.R.S. 2020.

¶ 18   The court refused to instruct the jury on manslaughter and

  criminally negligent homicide because there was no evidence that, if

  Draper committed the criminal act, his culpable mental state could

  have been anything other than intentional or knowing.

¶ 19   Draper defended against the charge of first degree murder by

  claiming that he did not kill A.D. No evidence suggested that A.D.’s

  death was the result of an accident or resulted from Draper

  consciously disregarding a substantial and unjustifiable risk that

  A.D. would be killed. The circumstances of the shooting — two

  potentially lethal gunshot wounds — simply made it impossible for

  a reasonable jury to find a culpable mental state other than

  intentional or knowing. Therefore, the court did not abuse its

  discretion by denying Draper’s request to instruct the jury on

  manslaughter and criminally negligent homicide.

¶ 20   Similarly, regarding Draper’s rampage, the trial court did not

  abuse its discretion by refusing to instruct the jury on attempted


                                    7
  criminally negligent homicide. A person commits attempted

  manslaughter by taking a substantial step toward recklessly

  causing the death of another. § 18-2-101(1), C.R.S. 2020;

  § 18-3-104(1)(a). A person commits attempted criminally negligent

  homicide by taking a substantial step toward “caus[ing] the death of

  another person by conduct amounting to criminal negligence.”2

  §§ 18-3-105, 18-2-101(1). The distinction between a reckless and

  criminally negligent mental state is whether the defendant was

  aware of the risk posed by his actions. § 18-1-501(3), (8), C.R.S.

  2020.

¶ 21   Draper fired shots and hit at least three occupied vehicles. It

  simply defies logic to conclude that he did so with criminal

  negligence. By Draper’s own theory of defense — that he shot at

  other cars in an effort to commit “suicide by cop” — Draper

  acknowledged that he acted at least knowingly. Under these

  circumstances, the contention that Draper negligently fired a gun

  multiple times at numerous persons or was unaware of the risk of

  doing so borders on the frivolous. Accordingly, the trial court


  2We express no opinion as to whether attempted criminally
  negligent homicide is a cognizable offense.

                                    8
  correctly rejected an instruction on attempted criminally negligent

  homicide.

       B.     The Trial Court Correctly Refused to Instruct the Jury that
               Voluntary Intoxication Was a Defense to the Attempted
                         Extreme Indifference Murder Charges

¶ 22        Draper next argues that the trial court erred by refusing to

  instruct the jury that it could consider evidence of his voluntary

  intoxication when determining whether he acted with extreme

  indifference and universal malice, both elements of attempted

  extreme indifference murder.

¶ 23        Section 18-1-804(1), C.R.S. 2020, provides that evidence of

  voluntary intoxication is relevant and admissible for only one

  purpose: “to negative the existence of a specific intent if such intent

  is an element of the crime charged.” See People v. Zekany, 833 P.2d

  774, 778 (Colo. App. 1991). The General Assembly has declared all

  offenses with a mental state of “intentionally” to be specific intent

  offenses. § 18-1-501(5).

¶ 24        Attempted extreme indifference murder is not a specific intent

  crime; instead, it requires that the defendant have the general

  intent to act knowingly. See § 18-3-102(1)(d); see also

  § 18-2-101(1); Zekany, 833 P.2d at 778. Draper argues that the


                                        9
  court in People v. Jefferson, 748 P.2d 1223, 1233-34 (Colo. 1988),

  held that extreme indifference murder requires a heightened mental

  culpability beyond knowing. This is a misreading of Jefferson.

  Jefferson upheld the constitutionality of the extreme indifference

  murder statute against an equal protection challenge, in spite of the

  fact that both second degree murder and extreme indifference

  murder require a mental state of knowingly, because “[a] more

  specific actus reus [was] sufficient to distinguish” the two offenses.

  Id. at 1233. Accordingly, specific intent is not an element of

  attempted extreme indifference murder, and, by statute, the defense

  of voluntary intoxication is unavailable. The trial court correctly

  denied Draper’s request.

                              C.   Universal Malice

¶ 25        Draper argues that the trial court reversibly erred by refusing

  to define universal malice.

       1.    The Trial Court Did Not Abuse its Discretion by Refusing to
               Give Draper’s Proposed Definition of Universal Malice

¶ 26        Defense counsel tendered a definitional instruction on

  universal malice:

                 “Universal malice” means that depravity of the
                 human heart, which determines to take life


                                        10
             upon slight or insufficient provocation, without
             knowing or caring who may be the victim.

  The prosecutor objected, stating that case law “does not require a

  definition and there is no definition of universal malice.” Defense

  counsel further argued: “there has to be a definition of universal

  malice.” The trial court rejected the tendered instruction and

  declined to otherwise instruct the jury on the meaning of universal

  malice.3

¶ 27   A trial court has a duty to correctly instruct the jury on all

  matters of law. People v. Espinosa, 2020 COA 63, ¶ 8. We review

  de novo whether jury instructions accurately informed the jury of

  the relevant governing law. People v. Carbajal, 2014 CO 60, ¶ 10.

  A trial court has substantial discretion in formulating jury

  instructions if “they are correct statements of the law and fairly and

  adequately cover the issues presented.” People v. Nerud, 2015 COA


  3 The trial court rejected the tendered instruction based on the
  principle from Evans v. People that “a trial court’s use of an excerpt
  from an opinion in an instruction is generally an unwise practice.”
  706 P.2d 795, 800 (Colo. 1985). As the supreme court explained in
  Evans, judicial “opinions and [jury] instructions have very different
  purposes.” Id. However, when the supreme court, in one of its
  opinions, defines a statutory term (like universal malice), lower
  courts must apply the law stated by the supreme court. That does
  not constitute an improper use of an excerpt from an opinion.

                                    11
  27, ¶ 35 (citation omitted). Thus, we review a trial court’s decision

  to give, or not to give, a particular jury instruction for an abuse of

  discretion. Day v. Johnson, 255 P.3d 1064, 1067 (Colo. 2011).

¶ 28   Over a century ago, the Colorado Supreme Court described

  universal malice as the “depravity of the human heart, which

  determines to take life upon slight or insufficient provocation,

  without knowing or caring who may be the victim.” Longinotti v.

  People, 46 Colo. 173, 180-81, 102 P. 165, 168 (1909). This

  definition was quoted with approval in Jefferson, 748 P.2d at 1228.

¶ 29   Most recently, however, the Colorado Supreme Court has

  described universal malice as “conduct that, by its very nature and

  the circumstances of its commission, evidences a willingness to

  take human life indiscriminately, without knowing or caring who

  the victim may be or without having an understandable motive or

  provocation.”4 Candelaria v. People, 148 P.3d 178, 181 (Colo.



  4 We rely on the supreme court’s definition of universal malice in
  Candelaria v. People, 148 P.3d 178, 181 (Colo. 2006), because the
  supreme court in People v. Anderson, 2019 CO 34, ¶ 15, relied on
  the Candelaria definition. Anderson does not purport to change the
  Candelaria definition of universal malice. In addition, unlike
  Candelaria, the issue presented in Anderson was not the definition
  of universal malice.

                                     12
  2006). This most recent definition of universal malice no longer

  includes any reference to the “depravity of the human heart.”

¶ 30    The supreme court is the ultimate arbiter of state law and

  when it defines a statutory term, lower courts must apply that

  definition. See In re Estate of Ramstetter, 2016 COA 81, ¶ 40.

  Defense counsel’s tendered definition of universal malice was not a

  correct statement of the law because it did not accurately reflect the

  supreme court’s most recent definition of universal malice. “A trial

  court may refuse an instruction that contains an incorrect

  statement of law.” People v. Tweedy, 126 P.3d 303, 307 (Colo. App.

  2005). Therefore, the trial court did not abuse its discretion by

  refusing the tendered instruction.

       2.   The Trial Court Erred by Not Defining Universal Malice

¶ 31    Draper also contends that the trial court erred by failing to

  define universal malice. We agree with this contention.

¶ 32    In addition to tendering his definition of universal malice,

  defense counsel argued that “there has to be some definition of

  universal malice,” citing both Jefferson and Candelaria. Even

  though Draper’s tendered instruction incorrectly stated the law, the

  tendered instruction as well as his argument that “there has to be a


                                     13
  definition of universal malice” put the trial court on notice of

  Draper’s request that the jury be given a correct definition of

  universal malice. See People v. Garcia, 28 P.3d 340, 349 n.8 (Colo.

  2001). Accordingly, this issue was preserved.

¶ 33   A definitional instruction is not required when an elemental

  term is “one with which reasonable persons of common intelligence

  would be familiar, and its meaning is not so technical or mysterious

  as to create confusion in jurors’ minds as to its meaning.” People v.

  Deadmond, 683 P.2d 763, 769 (Colo. 1984), superseded by statute,

  Ch. 140, sec. 1, § 16-11-204.5(4), 1985 Colo. Sess. Laws 630.

  Conversely, words and phrases “that have acquired a technical or

  particular meaning, whether by legislative definition or otherwise,”

  must be defined for the jury. § 2-4-101, C.R.S. 2020; see Griego v.

  People, 19 P.3d 1, 7 (Colo. 2001).

¶ 34   A division of this court recently held that the ordinary

  meaning of universal malice is an “unrestricted willingness to do

  harm without sufficient justification.” People v. Garcia, 2021 COA

  80, ¶ 18. The Garcia division discerned this meaning by combining

  the dictionary definitions of “universal” — defined as “including or

  covering all or a whole collectively or distributively without limit or


                                     14
  notable exception or variation” or “relatively unrestricted in

  application,” id. (quoting Webster’s Third New International

  Dictionary 2501 (2002)) — and “malice” — defined as an “intention

  or desire to harm another usu[ally] seriously through doing

  something unlawful or otherwise unjustified,” id. (quoting Webster’s

  Third New International Dictionary at 1366).

¶ 35   When a statute uses a term with which reasonable persons of

  common intelligence would be familiar, it makes sense for courts to

  consult recognized dictionaries to aid in determining that ordinary

  meaning or understanding. Griego, 19 P.3d at 9 (turning to the

  dictionary for the ordinary meaning of “knowledge”); People v.

  Cardenas, 2014 COA 35, ¶ 25 (“The ordinary meaning of the verbs

  ‘sell,’ ‘exchange,’ ‘barter,’ and ‘lease’ involves the transfer of a right

  of ownership or possession.”); People v. Coahran, 2019 COA 6, ¶ 25

  (looking to the dictionary for the ordinary meaning of “upon”). But

  when courts define complex legal concepts or constructs by

  consultation with dictionaries and then do not instruct jurors on

  the derived definition, problems arise, as this case well illustrates.

  We conclude that the term “universal malice” does not have a

  common meaning or understanding.


                                      15
¶ 36   The practice of defining complex legal concepts by

  consultation with dictionaries is even more problematic because,

  while the appellate judges in Garcia had access to one or more

  dictionaries to accomplish this task, the jury has no such

  resources. Indeed, the Colorado Supreme Court in Alvarez v.

  People, 653 P.2d 1127, 1131 (Colo. 1982), held that “a juror’s

  consultation of a dictionary to assist in understanding legal

  terminology in the court’s instructions [was] improper.”

¶ 37   More importantly, even assuming that universal malice has a

  common meaning, the Garcia definition is not consistent with the

  supreme court’s definition of the term. As noted, the supreme court

  most recently defined universal malice as “conduct that, by its very

  nature and the circumstances of its commission, evidences a

  willingness to take human life indiscriminately, without knowing or

  caring who the victim may be or without having an understandable

  motive or provocation.” Candelaria, 148 P.3d at 181.

¶ 38   Unlike the supreme court’s definition, the definition derived by

  the Garcia division does not require a “willingness to take human

  life indiscriminately” or doing so “without knowing or caring who

  the victim may be.” These are critical subelements of the legal


                                   16
  definition of universal malice, an essential element of the crime of

  extreme indifference murder that distinguishes it from other

  offenses.5

¶ 39   For these reasons, we disagree with the analysis and holding

  of Garcia and decline to apply it here. Instead, we conclude that the

  trial court erred in not instructing the jury on the definition of

  universal malice consistent with the supreme court’s definition in

  Candelaria.

       3.      The Error was Harmless Beyond a Reasonable Doubt

¶ 40   The omission of an element (and by extension the lesser error

  of failing to define an element) of an offense in the jury instructions

  can be harmless beyond a reasonable doubt if the evidence relating

  to that element is overwhelming. See Neder v. United States, 527

  U.S. 1, 16-17 (1999); Key v. People, 715 P.2d 319, 323 (Colo. 1986).

¶ 41   That is the case here. In Montoya v. People, the supreme court

  described “consciously but indiscriminately shooting into a crowd of




  5Indeed, Anderson recently reiterated and emphasized the
  “willingness to take [human] life indiscriminately” language from
  Candelaria. Anderson, ¶ 15.

                                     17
  people” as the “quintessential example” of extreme indifference

  murder. 2017 CO 40, ¶ 21.

¶ 42     Draper’s conduct of indiscriminately shooting at various

  occupied and unoccupied vehicles is virtually indistinguishable

  from the supreme court’s “quintessential example.” “[B]y its very

  nature and the circumstances of its commission, [Draper’s conduct]

  evidence[d] a willingness to take human life indiscriminately,

  without knowing or caring who the victim may be or without having

  an understandable motive or provocation.” Candelaria, 148 P.3d at

  181.

¶ 43     Because the evidence that Draper acted with universal malice,

  as defined by the supreme court, was overwhelming, the trial

  court’s failure to define universal malice for the jury was harmless

  beyond a reasonable doubt.

                                    UMDDA

¶ 44     Draper next contends that the prison superintendent’s failure

  to promptly inform him of his rights under the UMDDA requires

  that all his charges be dismissed or, alternatively, that a hearing be

  held on his UMDDA claim.




                                    18
                          A.   Additional Facts

¶ 45   Draper was incarcerated in the custody of the Department of

  Corrections (DOC) on June 1, 2017, when he was resentenced to

  prison in an unrelated case. The Arapahoe County Sheriff issued a

  no bond detainer dated June 21, 2017, for the case charging the

  murder of A.D. In a pro se document filed in the court on August

  18, 2017, Draper purported to invoke his UMDDA right to be tried

  within 182 days and claimed that the DOC superintendent failed to

  promptly inform him of the detainer.

¶ 46   The prosecution requested a hearing, and, because Draper

  was represented by counsel, the trial court ordered defense counsel

  to file a written response to the prosecutor’s request for a hearing.

  In response to the court’s order, defense counsel filed a document

  stating that Draper was invoking his UMDDA right to a speedy

  disposition. That document did not assert that the superintendent

  failed to promptly inform Draper of his UMDDA rights. The trial

  court held a hearing and set the case charging the attempted

  extreme indifference murder counts and the case charging the

  murder of A.D. for trial. The superintendent advised Draper of his




                                    19
  UMDDA rights in writing on September 27, 2017. Draper’s trial

  began on January 2, 2018.

                          B.   Applicable Law

¶ 47   Section 16-14-102(2), C.R.S. 2020, provides as follows:

            It is the duty of the superintendent of the
            institution where the prisoner is confined to
            promptly inform each prisoner, in writing, of
            the source and nature of any untried
            indictment, information, or criminal complaint
            against him of which the superintendent has
            knowledge . . . .

¶ 48   “[T]he superintendent only has ‘knowledge’ of untried charges

  when a detainer has been filed.” People v. Yellen, 704 P.2d 306,

  310 (Colo. 1985). A prisoner may request in writing a final

  disposition of any untried charges. § 16-14-102(1). The

  superintendent must forward this request to the court and the

  prosecutor, § 16-14-103(1), C.R.S. 2020, and a trial on the untried

  charges must begin within 182 days after receipt of the request,

  § 16-14-104(1), C.R.S. 2020. If the trial does not begin within that

  period, the court must dismiss those charges with prejudice. Id.

¶ 49   In addition,

            [f]ailure of the superintendent of the institution
            where the prisoner is confined to inform a
            prisoner, as required by subsection (2) of this


                                   20
             section, within one year after a detainer from
             this state has been filed with the institution
             where the prisoner is confined shall entitle the
             prisoner to a dismissal with prejudice . . . .

  § 16-14-102(3). “Otherwise, a violation of the prompt notification

  requirement entitles a defendant to a dismissal of the charges

  unless the prosecution can demonstrate a lack of prejudice as a

  result of that violation.” People v. Glasser, 293 P.3d 68, 76 (Colo.

  App. 2011) (emphasis in original) (citing People v. Higinbotham, 712

  P.2d 993, 1001 (Colo. 1986)).

                             C.   Application

       1.   Automatic Dismissal Under Section 16-14-102(3) is Not
                                 Warranted

¶ 50    Dismissal is required if the superintendent fails to inform a

  prisoner of a detainer within one year after the detainer has been

  filed with the institution where the prisoner is confined.

  § 16-14-102(2), (3).

¶ 51    The earliest possible date that the superintendent could have

  had knowledge of the detainer for the case charging the murder of

  A.D. was June 21, 2017, the date the Arapahoe County Sheriff

  issued the no bond detainer. The superintendent informed Draper

  of his UMDDA rights on September 27, 2017, approximately three


                                    21
  months after the date of the detainer and well less than a year after

  the date of the detainer. Therefore, automatic dismissal under

  section 16-14-102(3) is not warranted.

   2.    Draper is Not Entitled to Any Relief Under his Claim that the
         Superintendent Failed to Promptly Notify him of his UMDDA
                                    Rights

¶ 52    Draper claimed in his pro se document that “[t]he failure to

  promptly advise me of my detainers and/or the rights allotted me

  related to them has prejudiced me and requires dismissal of the

  related charges.” But Draper was represented by counsel when he

  filed this document, and defense counsel never asserted that the

  superintendent failed to promptly inform Draper of his rights under

  the UMDDA.

¶ 53    A criminal defendant is not entitled to hybrid representation —

  self-representation and representation by counsel. See People v.

  Arguello, 772 P.2d 87, 92 (Colo. 1989). It follows that a trial court

  may disregard pro se filings by a represented defendant. See, e.g.,

  People v. Gess, 250 P.3d 734, 737 (Colo. App. 2010). Indeed, the

  division in Gess concluded that the defendant’s pro se motion was

  insufficient to invoke his UMDDA rights. Id. We apply Gess here




                                    22
  and conclude that Draper’s pro se UMDDA document was

  ineffective for any purpose.

¶ 54    Even assuming that Draper’s pro se document preserved this

  claim for review, we conclude that Draper is not entitled to any

  relief.

¶ 55    As discussed above, the earliest possible date that the

  superintendent could have had knowledge of the detainer for the

  case charging the murder of A.D. was June 21, 2017. Assuming

  Draper could have invoked his right to a speedy disposition under

  the UMDDA on June 21, 2017, and that the court would have

  received Draper’s request on the very same day, the statutory

  deadline for Draper’s trial would have been December 20, 2017 (182

  days later). Draper’s trial began on January 2, 2018, thirteen days

  after December 20, 2017.

¶ 56    The only prejudice Draper claims on appeal is a longer

  detention. True, the prosecution bears the burden to prove that the

  defendant was not prejudiced by the failure to give prompt notice.

  Higinbotham, 712 P.2d at 997-98. But Draper does not cite, nor are

  we aware of, any authority to support his claim that there is a




                                    23
  presumption that any delay in promptly notifying a defendant of his

  UMDDA rights is prejudicial.

¶ 57   In fact, in Martin v. People, 738 P.2d 789, 793 n.2 (Colo. 1987),

  the supreme court upheld the trial court’s determination that a

  six-day delay was not prejudicial. There is no material difference

  between the six-day delay in Martin, and the possible thirteen-day

  delay in this case. Accordingly, we reject this claim.

        3.    Draper’s Trial Began Within the 182-Day Deadline

¶ 58   To the extent Draper claims that the trial court did not bring

  him to trial within the time required by the UMDDA, the record

  disproves that argument. Even assuming Draper’s pro se document

  (received by the court on August 18, 2017) invoked his right to be

  brought to trial within 182 days, Draper was brought to trial within

  the statutory timeframe. Draper’s trial began on January 2, 2018,

  137 days after the court received his pro se document.

¶ 59   For all of these reasons, Draper is not entitled to any relief

  under the UMDDA.




                                    24
        The Trial Court Did Not Abuse its Discretion by Consolidating
                             Draper’s Two Cases

¶ 60   Draper argues that the trial court abused its discretion by

  consolidating the separately filed cases involving the murder of A.D.

  and the charges arising from Draper’s rampage.

                A.   Preservation and Standard of Review

¶ 61   A pretrial objection to consolidation is sufficient to preserve

  the issue for appeal. Bondsteel v. People, 2019 CO 26, ¶ 29.

  Draper objected to the prosecution’s motion to consolidate.

  Therefore, this issue is preserved.

¶ 62   We review a trial court’s decision to consolidate separate

  charges under Crim. P. 13 for an abuse of discretion. Id. at ¶ 32.

¶ 63   Crim. P. 13 provides, in pertinent part, that, “[s]ubject to the

  provisions of [Crim. P.] 14, the court may order two or more

  indictments, informations, complaints, or summons and complaints

  to be tried together if the offenses . . . could have been joined in a

  single indictment, information, complaint, or summons and

  complaint.” “Accordingly, consolidation requires both that joinder

  would have been proper under Crim. P. 8(a)(2) and that the




                                     25
  consolidation would not result in prejudice within the meaning of

  Crim. P. 14.” Bondsteel, ¶ 34.

¶ 64    Draper contends that consolidation was improper because not

  all of the evidence was cross-admissible (meaning admissible in

  each case had the cases been tried separately) and because

  consolidation prejudiced him. Neither argument has merit.

       B.   Joinder Would have been Proper under Crim. P. 8(a)(2)

             Crim. P. 8(a)(2) allows for the permissive
             joinder of two or more offenses in the same
             indictment or information if they are (1) “of the
             same or similar character”; (2) “based on two
             or more acts or transactions connected
             together”; or (3) based on two or more acts or
             transactions “constituting parts of a common
             scheme or plan.”

  Buell, 2019 CO 27, ¶ 18 (quoting Crim. P. 8(a)(2)). Transactions

  may be “connected together” when they involve interrelated proof.

  See People v. Knight, 167 P.3d 147, 151 (Colo. App. 2006).

¶ 65    The record supports the trial court’s determination that the

  two cases were based on two or more acts or transactions

  “connected together.” A.D. was murdered less than two days before

  Draper stole a car at gunpoint and shot at other cars

  indiscriminately as he drove. Firearms experts testified that one of



                                    26
  the guns Draper had with him after the police chase matched the

  gun that was used to murder A.D. Both crimes occurred within

  about ten miles of each other.

¶ 66   In addition, most, if not all, of the evidence was

  cross-admissible as direct evidence of guilt, res gestae (“evidence

  that is closely related in both time and nature to the charged

  offense” People v. Quintana, 882 P.2d 1366, 1373 (Colo. 1994)), or

  under CRE 404(b).6 For example, evidence that Draper was

  distraught about the death of his wife when he stole a car from its

  owner at gunpoint, shot at other cars on the road, and pointed his

  gun at multiple police officers was directly relevant to the attempted

  extreme indifference murder counts as evidence of his mental state.

  Evidence that Draper stole a car from its owner at gunpoint less

  than two days after his wife was shot in the head and chest was

  admissible to fully explain the charged conduct to the jury as res

  gestae. Id. Evidence that the same gun used to kill A.D. was found


  6 Draper also argues that the voluminous nature of the evidence
  that was relevant only to one of the cases warrants reversal. Draper
  does not cite, nor are we aware of, any authority holding that the
  volume of evidence against the defendant in each case is relevant to
  the joinder inquiry under Crim. P. 8(a)(2). Accordingly, we reject
  this argument.

                                    27
  in the vehicle Draper hijacked was relevant to prove the identity of

  A.D.’s murderer.

¶ 67    Accordingly, joinder would have been proper under Crim. P.

  8(a)(2).

  C.    Consolidation Did Not Prejudice Draper Within the Meaning of
                                 Crim. P. 14

¶ 68    To show that a trial court abused its discretion by

  consolidating cases, “the defendant must demonstrate that (1) the

  joinder caused actual prejudice, and (2) the trier of fact was unable

  to separate the facts and legal principles applicable to each offense.”

  Knight, 167 P.3d at 151. When evidence is cross-admissible in

  separate trials, there is no prejudice in consolidating the cases.

  Buell, 2017 COA 148, ¶ 16.

¶ 69    As analyzed above, most, if not all, of the evidence was

  cross-admissible as direct evidence of guilt, res gestae, or under

  CRE 404(b). Most importantly, Draper’s theory of defense — that

  he was distraught by the death of his wife and intended to commit

  “suicide by cop” when he shot at other cars and pointed his gun at

  police officers — eliminated any possibility of unfair prejudice.




                                    28
¶ 70   Draper also failed to demonstrate that the jury was unable to

  separate the facts and legal principles applicable to each offense. In

  People v. Bondsteel, 2015 COA 165, ¶ 53, aff’d, 2019 CO 26, the

  court reasoned that verdicts by which the defendant was acquitted

  of five charges and convicted of a lesser charge showed that the jury

  was able to separate the facts and legal theories involved in each

  offense. See also People v. Garcia, 2012 COA 79, ¶¶ 29-30

  (observing that a split verdict “indicates that the jury was able to

  separate the facts, legal principles, and defenses applicable to these

  charges from others”). When the jury is instructed that it must

  consider each charge separately from all other charges, a reviewing

  court must presume that the jury followed these instructions unless

  contrary evidence is shown. People v. Curtis, 2014 COA 100, ¶ 23.

¶ 71   The jury convicted Draper of some charges and acquitted him

  of others. The jury was also instructed that

             [e]ach count charges a separate and distinct
             offense and the evidence and the law
             applicable to each count should be considered
             separately, uninfluenced by your decision as to
             any other count. The fact that you may find
             Mr. Draper guilty or not guilty of one of the
             offenses charged, should not control your
             verdict as to any other offense charged against
             Mr. Draper.


                                    29
¶ 72   Absent any evidence that the jury was unable to follow this

  instruction (of which there is none) or that the jury was confused by

  multiple counts and charges, we presume the jury followed these

  instructions. Id.

¶ 73   In sum, the trial court did not abuse its discretion by

  consolidating Draper’s cases for trial.

                             Evidentiary Challenges

¶ 74   Draper contends that the trial court violated his constitutional

  right to confrontation and state evidence rules by admitting hearsay

  statements made by A.D. He also argues that the trial court

  admitted certain evidence in violation of CRE 404(b).

                A.    Preservation and Standard of Review

¶ 75   A claim of evidentiary error is preserved for review when an

  objection sufficiently alerts “the trial court to a particular issue in

  order to give the court an opportunity to correct any error.” People

  v. Pahl, 169 P.3d 169, 183 (Colo. App. 2006).

¶ 76   “We review a trial court’s evidentiary rulings for an abuse of

  discretion.” Campbell v. People, 2019 CO 66, ¶ 21. A court abuses

  its discretion when its decision is manifestly arbitrary,



                                     30
  unreasonable, or unfair, or if it misapplies the law. Baker, ¶ 29.

  Mere disagreement with the trial court’s ruling does not constitute

  an abuse of discretion. See People v. Shari, 204 P.3d 453, 465

  (Colo. 2009). Instead, a reviewing court must defer to the trial

  court’s ruling so long as it falls within the range of possible

  outcomes. Id. A claim that the trial court violated the defendant’s

  Confrontation Clause rights is reviewed de novo. People v. Phillips,

  2012 COA 176, ¶ 85.

                        B.   Confrontation Clause

¶ 77   The Federal Constitution provides, in relevant part, that “[i]n

  all criminal prosecutions, the accused shall enjoy the right . . . to be

  confronted with the witnesses against him.” U.S. Const. amend. VI.

  Under this Amendment, testimonial hearsay must be excluded

  when the declarant is unavailable and there has been no prior

  opportunity for cross-examination by the defendant. Crawford v.

  Washington, 541 U.S. 36, 68-69 (2004). But only testimonial

  hearsay statements are subject to exclusion under the

  Confrontation Clause; nontestimonial hearsay statements are only

  subject to state rules of evidence. Raile v. People, 148 P.3d 126,

  130 (Colo. 2006).


                                     31
¶ 78   “[S]tatements that were made under circumstances which

  would lead an objective witness reasonably to believe that the

  statement would be available for use at a later trial” are generally

  considered testimonial. Crawford, 541 U.S. at 52.

¶ 79   The challenged statements include A.D.’s statements that

  Draper threatened to kill her, that she told Draper she cheated on

  him, and that she wanted to leave Draper but did not know how.

  A.D. made the challenged statements to friends and family

  members. She made these statements while speaking with friends,

  getting her hair done, and working. These statements were not

  “made under circumstances which would lead an objective witness

  reasonably to believe that the statement would be available for use

  at a later trial.” Id. Accordingly, these statements were not

  testimonial, a determination which precludes a finding of a

  Confrontation Clause violation.

                              C.    CRE 807

¶ 80   Draper also argues that the admission of certain hearsay

  statements violated state evidence rules. He specifically contends




                                    32
  that the trial court erred by finding that these statements had

  circumstantial guarantees of trustworthiness under CRE 807.7

¶ 81   Hearsay is a “statement other than one made by the declarant

  while testifying at the trial or hearing, offered in evidence to prove

  the truth of the matter asserted.” CRE 801(c). Hearsay isn’t

  admissible unless an exception applies. CRE 802, 803, 804, 807.

  CRE 807 provides, in pertinent part, that

             [a] statement not specifically covered by Rule
             803 or 804 but having equivalent
             circumstantial guarantees of trustworthiness,
             is not excluded by the hearsay rule, if the
             court determines that (A) the statement is
             offered as evidence of a material fact; (B) the
             statement is more probative on the point for
             which it is offered than any other evidence
             which the proponent can procure through
             reasonable efforts; and (C) the general
             purposes of these rules and the interests of
             justice will best be served by admission of the
             statement into evidence.

¶ 82   “In considering the trustworthiness of a statement, courts

  should examine the nature and character of the statement, the

  relationship of the parties, the probable motivation of the declarant



  7With one possible exception (relating to a discussion about
  abortion), Draper does not contend that these hearsay statements
  were irrelevant.

                                     33
  in making the statement, and the circumstances under which the

  statement was made.” People v. Jensen, 55 P.3d 135, 139 (Colo.

  App. 2001).

¶ 83      The following chart contains our analysis of the hearsay

  statements Draper challenges on appeal.8

      Evidence                  Preservation     Analysis
      Talisa Brown testified    Draper           The trial court considered
      that “[A.D.] said         objected to      the fact that A.D. and
      Draper made three         the admission    Brown were friends; that
      specific threats          of this          these statements
      against her and that      evidence         concerned A.D.’s
      [A.D.] said she told      under CRE        relationship with her
      Draper she cheated        807, so this     husband, a topic with
      on him, that              claim was        which she would have
      admission changed         preserved for    been intimately familiar;
      their relationship, she   appeal. See      that A.D. did not have an
      wanted to leave him,      Pahl, 169 P.3d   apparent motive to lie;
      she was unhappy and       at 183.          that these statements
      worried for her, her                       were made in the course
      kids, and Draper, and                      of regular conversation;
      she felt like a                            and that A.D.’s demeanor
      mistress/second                            changed when she made
      wife.”                                     these statements to
                                                 Brown. The trial court
                                                 did not abuse its
                                                 discretion by finding,
                                                 based on these factors,
                                                 that these statements had
                                                 circumstantial guarantees
                                                 of trustworthiness.


  8To avoid any mischaracterization of Draper’s claims, we quote
  directly from Draper’s opening brief.

                                        34
Evidence                 Preservation     Analysis
Belinda Godwin           Draper           The trial court considered
testified that “[A.D.]   objected to      the fact that A.D. and
said she and Draper      the admission    Godwin were coworkers
had been arguing,        of this          along with the other
Draper was causing       evidence         factors above to find that
her sadness, and she     under CRE        these statements had
needed a                 807. Thus,       circumstantial guarantees
vacation/break.          this claim of    of trustworthiness. We
Godwin also testified    error was        perceive no abuse of
to a specific occasion   preserved for    discretion.
in which Draper          appeal.
manipulated [A.D.],
as represented to her
by [A.D.].”
Makia Sharp testified    Draper           The trial court did not
that “[A.D.] voiced      objected to      abuse its discretion by
concerns about her       this testimony   considering the fact that
marriage to Draper,      under CRE        A.D. and Sharp were
she wanted to get        807, so this     friends (who considered
away from Draper,        claim of error   each other to be like
she wanted out of the    was preserved    sisters) along with the
marriage, that Draper    for appeal.      other factors detailed
was going to kill her                     above to find that these
so she had to get                         statements had
away (repeatedly),                        circumstantial guarantees
that she was tired,                       of trustworthiness.
and that Draper left
his gun in her purse.”




                                 35
Evidence                 Preservation     Analysis
Antoine Webb             Draper           The trial court considered
testified that “[A.D.]   objected to      the fact that A.D. and
told him, or at least    this testimony   Webb were once
her social media         under CRE        romantically involved
account told him,        807, so this     along with the other
that she loved him,      claim of error   factors detailed above to
which was unusual.”      was preserved    find that this statement
                         for appeal.      had circumstantial
                                          guarantees of
                                          trustworthiness. We fail
                                          to see how this statement
                                          had circumstantial
                                          guarantees of
                                          trustworthiness.
                                          Therefore, the trial court
                                          abused its discretion by
                                          admitting this statement
                                          under CRE 807.




                                 36
Evidence                Preservation      Analysis
Ebony Barnes            At the pretrial   We need not resolve
testified that “[A.D]   hearing,          whether this claim of
nonchalantly said she   defense           error was preserved for
needed to get away      counsel did       appeal because we
from Draper, he was     not object to     conclude that the trial
going to killer [sic]   this evidence     court did not abuse its
her, and she was        until after the   discretion by finding that
worried about her       court ruled       this evidence had the
kids.”                  that the          circumstantial guarantees
                        statements        of trustworthiness
                        were              required by CRE 807.
                        admissible        The trial court considered
                        under CRE         the fact that Barnes and
                        807. Thus,        A.D. were friends and that
                        this claim of     A.D. made these
                        error may not     statements while Barnes
                        have been         was doing her hair along
                        preserved for     with the other factors
                        appeal. See       detailed above to find that
                        Wilson v.         these statements had
                        People, 743       circumstantial guarantees
                        P.2d 415, 419     of trustworthiness. We
                        (Colo. 1987).     perceive no abuse of
                                          discretion.




                                37
Evidence                  Preservation     Analysis
Stasha Wells testified    Draper           The trial court did not
that “[A.D.] told her,    objected to      abuse its discretion by
after a third injury      this testimony   considering the fact that
she saw [A.D.] with       under CRE        Wells and A.D. were
and after much            807, so this     friends along with the
questioning, that she     claim of error   other factors detailed
had ‘gotten into’ an      was preserved    above to find that these
argument with             for appeal.      statements had
Draper, that he had                        circumstantial guarantees
strangled her to the                       of trustworthiness.
point of passing out,
that the Monday
before her death
[A.D.] reiterated how
she wanted to be
done with Draper and
their marriage but
she did not know how
to be done with him,
that Draper was going
to kill her, and that
Draper would not
leave her alone.”
Blair Jackson testified   Draper           The trial court considered
about “a letter and       objected to      the fact that Jackson and
voicemail in which        this testimony   A.D. were coworkers along
[A.D.] [alleged] Draper   under CRE        with the other factors
told her he would         807, so this     detailed above to find that
harm or kill her if he    claim of error   these statements had
did not get what he       was preserved    circumstantial guarantees
wanted.”                  for appeal.      of trustworthiness. We
                                           perceive no abuse of
                                           discretion.




                                  38
   Evidence                 Preservation      Analysis
   Javon Barker testified   At the pretrial   We need not resolve
   that “[A.D.] said she    hearing,          whether this claim of
   and Draper were          defense           error was preserved for
   having issues, he        counsel did       appeal because we
   thought she was          not object to     conclude that the trial
   cheating on him, she     this evidence     court did not abuse its
   did not want to do       until after the   discretion by finding that
   anything, she wanted     court ruled       this evidence had the
   to be married and to     that the          circumstantial guarantees
   give it a try, Draper    statements        of trustworthiness
   told her how to dress    were              required by CRE 807.
   and put on makeup        admissible        The trial court considered
   to appear less           under CRE         the fact that Barker and
   attractive, she relies   807. Thus,        A.D. were cousins along
   on Draper for rides,     this claim of     with the other factors
   and Draper accused       error may not     detailed above to find that
   her of cheating.”        have been         these statements had
                            preserved for     circumstantial guarantees
                            appeal. See       of trustworthiness. This
                            Wilson, 743       does not amount to an
                            P.2d at 419.      abuse of discretion.

¶ 84   In addition to his argument that the above statements lacked

  circumstantial guarantees of trustworthiness, Draper also argues

  that the fact that seven witnesses testified to the same evidence

  violated CRE 807(B) and (C).

¶ 85   CRE 807(B) requires the statement to be “more probative on

  the point for which it is offered than any other evidence which the

  proponent can procure through reasonable efforts.” The trial court

  found that A.D.’s statements to her friends and family were more



                                    39
probative than any other evidence available to the prosecution

because A.D. and Draper “were in a position to know better than

anyone else the nature of their relationship.” True, the trial court

allowed multiple witnesses to testify to statements A.D. made to

them before she was murdered. But A.D.’s statements that Draper

had threatened to kill her, that she and Draper argued, and that

she wanted to leave the relationship dealt with different topics.9

Accordingly, the trial court did not abuse its discretion by admitting

the challenged statements under CRE 807.10




9 CRE 807(C) requires that the “general purposes of these rules and
the interests of justice will best be served by admission of the
statement into evidence.” Draper’s arguments that the admission of
these statements violated CRE 807(C) and that discussions about
abortion were irrelevant are underdeveloped. We do not address
underdeveloped arguments. Antolovich v. Brown Grp. Retail, Inc.,
183 P.3d 582, 604 (Colo. App. 2007).
10 Draper may also challenge the admission of A.D.’s statements

under CRE 404(b). We conclude that many of A.D.’s statements
may have been admissible as res gestae to fully explain the charged
conduct to the jury. See People v. Quintana, 882 P.2d 1366, 1373
(Colo. 1994). Alternatively, this evidence may have been admissible
to show Draper’s state of mind, the absence of mistake or accident,
or motive as direct evidence of guilt or under CRE 404(b). A trial
court’s decision to admit evidence may be defended by any ground
supported by the record, even if that ground was not considered by
the trial court. Quintana, 882 P.2d at 1371.

                                  40
                             D.    CRE 404(b)

¶ 86   CRE 404(b)(1) provides that “[e]vidence of any other crime,

  wrong, or act is not admissible to prove a person’s character in

  order to show that on a particular occasion the person acted in

  conformity with the character.” However, “[t]his evidence may be

  admissible for another purpose, such as proving motive,

  opportunity, intent, preparation, plan, knowledge, identity, absence

  of mistake, or lack of accident.” CRE 404(b)(2).

¶ 87   Courts determine the admissibility of uncharged crimes,

  wrongs, or acts under CRE 404(b) by applying a four-step analysis:

  (1) the evidence must relate to a material fact; (2) the evidence must

  be logically relevant to that material fact; (3) the logical relevance

  must be independent of the prohibited character inference

  described above; and (4) the probative value of the evidence must

  not be substantially outweighed by the danger of unfair prejudice.

  People v. Spoto, 795 P.2d 1314, 1318 (Colo. 1990).

¶ 88   The following chart contains our analysis of the evidence

  Draper claims was admitted in violation of CRE 404(b).




                                     41
Evidence               Preservation       Analysis
Tyseonna Draper        Draper objected    This evidence is not
testified that         to this evidence   governed by CRE 404(b)
“Draper asked her      under CRE          because it is not evidence
if she knew [A.D.]     404(b), so this    of other crimes, wrongs, or
to be cheating on      claim of error     acts. Instead, this evidence
him and that she       was preserved      was directly relevant to
knew Draper to         for appeal. See    show Draper’s state of
have taken [A.D.]’s    Pahl, 169 P.3d     mind and motive.
phone to text          at 183.            Accordingly, the trial court
‘some dude.’”                             did not abuse its discretion
                                          by admitting this evidence.
Antoine Webb           Draper objected    Regardless of whether this
testified that he      to the evidence    exact claim of error was
thought “Draper        of the phone       preserved for appeal, we
was parading as        call between       conclude that the court did
[A.D.] to uncover if   himself and        not err by admitting this
she was cheating       Webb.              evidence. Evidence that
on him.”               However, he did    Draper was “parading” as
                       not specifically   A.D. to uncover any
                       object to the      cheating is not a crime,
                       evidence that      wrong, or other act.
                       Webb thought       Instead, this evidence was
                       Draper was         directly relevant to show
                       parading as        Draper’s state of mind and
                       A.D. to uncover    motive. Accordingly, the
                       any cheating.      trial court did not abuse its
                       This claim of      discretion by admitting this
                       error may not      evidence.
                       have been
                       preserved for
                       appeal. See
                       People v.
                       Ujaama, 2012
                       COA 36, ¶ 37.




                                  42
Evidence               Preservation       Analysis
Makia Sharp            Draper objected    Evidence that Draper had a
testified about “the   to Sharp’s         gun (the type of weapon
gun Draper had         testimony about    used to carry out both
and about how          the car accident   crimes) was admissible as
Draper and [A.D.]      and injuries to    direct evidence of guilt.
argued about           A.D. but not to    Evidence that Draper and
[A.D.]’s               the specific       A.D. argued about A.D.’s
conversations with     testimony          conversations with Webb
Webb, of which         challenged on      related to the material fact
Draper alleged he      appeal.            of Draper’s state of mind
had a recording.”      Accordingly,       and motive. This evidence
                       this issue was     was logically relevant to
                       not preserved      Draper’s state of mind and
                       for appeal.        motive. The relevance of
                       Ujaama, ¶ 37.      this evidence was
                       We review          independent of the
                       unpreserved        prohibited character
                       claims for plain   inference. This evidence
                       error. Hagos v.    was not unfairly
                       People, 2012 CO    prejudicial. Thus, this
                       63, ¶ 14.          evidence was admissible
                                          under CRE 404(b).
                                          Because this evidence was
                                          admissible as direct
                                          evidence of guilt and under
                                          CRE 404(b), the court did
                                          not err (much less plainly
                                          err) by admitting this
                                          evidence.




                                  43
Evidence             Preservation       Analysis
Stasha Wells         Draper objected    Evidence that Draper
testified about      to this evidence   injured A.D. and that he
“[A.D.]’s injuries   under CRE          controlled her phone was
from Draper,         404(b), so this    logically relevant to
always while she     claim is           Draper’s motive, intent,
was pregnant, and    preserved for      and absence of mistake.
controlling her      appeal.            The relevance of this
phone.”                                 evidence was independent
                                        of the prohibited character
                                        inference and not unfairly
                                        prejudicial. Therefore, the
                                        trial court did not abuse its
                                        discretion by admitting this
                                        evidence under CRE
                                        404(b).




                                44
Evidence                 Preservation       Analysis
Ebony Barnes             Draper objected    As analyzed above,
testified “to [A.D.]’s   to this evidence   evidence that Draper
injuries, to Draper      under CRE          owned guns was admissible
controlling her          404(b), so this    as direct evidence of guilt.
phone, to his            claim is           Also, as analyzed above,
owning guns, and         preserved for      evidence of A.D.’s injuries
to them fighting.”       appeal.            and Draper controlling
                                            A.D.’s phone was
                                            admissible evidence of
                                            motive, intent, and absence
                                            of mistake under CRE
                                            404(b). Evidence that A.D.
                                            and Draper fought was
                                            likewise logically relevant
                                            to Draper’s motive, intent,
                                            and absence of mistake.
                                            The relevance of this
                                            evidence was independent
                                            of the prohibited character
                                            inference and not unfairly
                                            prejudicial. Thus, the trial
                                            court did not abuse its
                                            discretion by admitting this
                                            evidence under CRE
                                            404(b).
Nyaire Humphrey          Draper objected    As already analyzed,
testified “to the        to this evidence   evidence that Draper
many fights,             under CRE          owned a gun was
including one the        404(b), so this    admissible as direct
night before             claim is           evidence of guilt, and
[A.D.]’s death, that     preserved for      evidence that Draper and
Draper and [A.D.]        appeal.            A.D. fought was admissible
had, and the many                           under CRE 404(b).
guns that Draper                            Accordingly, the trial court
had.”                                       did not abuse its discretion
                                            by admitting this evidence.




                                    45
Tamika Smith was       Draper objected     As pertinent here, plain
impeached with         to the              error must be substantial
“Exhibit 299,          admission of        — meaning that the error
which revealed         exhibit 299, a      so undermined the
Draper to be           video interview     fundamental fairness of the
frequently caught      of Smith.           trial itself as to cast serious
up in something        However, he did     doubt on the reliability of
bad, disrespectful     not object to       the conviction. Hagos,
of people generally,   these               ¶ 14. Any error was not
in trouble with the    statements          substantial because the
law often, scared      under CRE           evidence challenged on
of going back to       404(b).             appeal was much less
jail, prepared to      An issue is         inculpatory than the
flee, unreliable,      unpreserved for     admissible evidence that
and a bad parent.”     review when an      Draper threatened to kill
                       objection was       A.D. and was found with
                       made in the         the gun used to kill her
                       trial court, but    less than two days after
                       on “unspecific      she was found shot to
                       grounds which       death. Accordingly, the
                       would not have      admission of this evidence
                       alerted the trial   did not so undermine the
                       court to the        fundamental fairness of the
                       issue of which      trial or cast serious doubt
                       the defendant       on the reliability, and any
                       now seeks           error was not plain.
                       review.”
                       Ujaama, ¶ 37.
                       Because Draper
                       did not object to
                       these
                       statements
                       under CRE
                       404(b), this
                       claim was not
                       preserved, and
                       we review it only
                       for plain error.
                       Hagos, ¶ 14.


                                  46
                            E.    Harmlessness

¶ 89   We have concluded that the court abused its discretion by

  admitting Webb’s testimony that A.D. told him through social media

  that she loved him. We now conclude that this error was harmless.

  Additionally, assuming that any of the other evidence addressed

  above was improperly admitted, any such error does not require

  reversal.

¶ 90   “[W]e review nonconstitutional trial errors that were preserved

  by objection for harmless error.” Hagos, ¶ 12. “[A]n objected-to

  trial error is harmless if there is no reasonable possibility that it

  contributed to the defendant’s conviction.” Pernell v. People, 2018

  CO 13, ¶ 22. “[T]he strength of the properly admitted evidence

  supporting the guilty verdict is clearly an ‘important consideration’

  in the harmless error analysis.” Id. at ¶ 25 (quoting Crider v.

  People, 186 P.3d 39, 43 (Colo. 2008)).

¶ 91   As explained above, Draper’s conduct of shooting and hitting

  at least three occupied vehicles as he drove down the street

  constituted the quintessential example of attempted extreme

  indifference murder. The inculpatory value of this undisputed



                                     47
  evidence completely overshadowed the inculpatory value of the

  challenged CRE 807 or CRE 404(b) evidence.

¶ 92   Regarding Draper’s conviction for the murder of A.D., the

  inculpatory value of the admissible evidence that one of the guns

  found in the car Draper hijacked was the gun used to murder A.D.

  likewise completely overshadowed the inculpatory value of the

  challenged CRE 807 or CRE 404(b) evidence. Therefore, we

  conclude that the trial court’s erroneous admission of Webb’s

  testimony was harmless and that even if any of the other challenged

  CRE 807 or CRE 404(b) evidence was improperly admitted, any

  error was harmless.

                    Attempted Extreme Indifference Murder

¶ 93   Finally, Draper contends that his convictions for attempted

  extreme indifference were unconstitutional.

                          A.    Equal Protection

¶ 94   Draper argues that attempted extreme indifference murder, a

  class 2 felony, and illegal discharge of a firearm, a class 5 felony,

  proscribe the same conduct but impose different penalties, thereby

  violating his right to equal protection of the laws.




                                     48
¶ 95   Equal protection of the laws is guaranteed by the United

  States and Colorado Constitutions. U.S. Const. amend. XIV, § 1;

  Colo. Const. art. 2, § 25; Howard v. People, 2020 CO 15, ¶ 12. In

  Colorado (but not under the United States Constitution), a criminal

  statute violates equal protection when it “proscribe[s] the same

  criminal conduct” as another statute but “with disparate criminal

  sanctions,” and when “separate statutes [proscribe] with different

  penalties what ostensibly might be different acts, but [offer] no

  intelligent standard for distinguishing the proscribed conduct.”

  People v. Castro, 657 P.2d 932, 940 (Colo. 1983) (quoting People v.

  Marcy, 628 P.2d 69, 74-75 (Colo. 1981)), overruled on other grounds

  by West v. People, 2015 CO 5; see also Howard, ¶ 12.

¶ 96   A review of the statutory definitions of attempted extreme

  indifference murder and illegal discharge of a firearm reveals an

  intelligent standard to distinguish the conduct proscribed by these

  offenses that justifies the resulting difference in penalty.

¶ 97   Extreme indifference murder has the following elements: (1)

  under circumstances evidencing an attitude of universal malice

  manifesting extreme indifference to the value of human life

  generally; (2) knowingly engaging in conduct which creates a grave


                                     49
  risk of death to another; and (3) thereby causing the death of

  another. § 18-3-102(1)(d). Criminal attempt is further defined as

  “acting with the kind of culpability otherwise required for

  commission of an offense” and engaging in conduct constituting a

  substantial step, which is defined as “any conduct, whether act,

  omission, or possession, which is strongly corroborative of the

  firmness of the actor’s purpose to complete the commission of the

  offense.” § 18-2-101(1).

¶ 98   By contrast, illegal discharge of a firearm has the following

  elements: (1) knowingly or recklessly discharging a firearm; and (2)

  into any dwelling or any other building or occupied structure, or

  into any motor vehicle occupied by any person. § 18-12-107.5(1),

  C.R.S. 2020.

¶ 99   There are substantial differences between the elements of

  these crimes. Accordingly, there is an intelligent standard to

  distinguish these two crimes that justifies the difference in penalty,

  and there is no equal protection violation.11



  11Draper also apparently alleges that his conviction violated the
  separation of powers doctrine. This argument is underdeveloped,
  so we do not address it. Antolovich, 183 P.3d at 604.

                                    50
                            B.    Vagueness

¶ 100   Draper finally contends that he was not on notice that he

  could be guilty of attempted first degree extreme indifference

  murder if no one was injured. To the extent we understand this

  argument, we reject it.

¶ 101   The completed crime of extreme indifference murder requires

  that the defendant “cause[] the death of another.” See

  § 18-3-102(1)(d). Draper was convicted of attempted extreme

  indifference murder. Attempt crimes require proof that the actor

  took a substantial step toward, but did not complete, the crime.

  § 18-2-101(1); People v. Buerge, 240 P.3d 363, 367 (Colo. App.

  2009). In Castro, 657 P.2d at 941, the supreme court held that a

  substantial step required for a conviction of attempted extreme

  indifference murder is “conduct which poses a real and proximate

  risk of death to the victim.” Applying Castro, the supreme court in

  People v. Ramos, 708 P.2d 1347, 1350 (Colo. 1985), held that the

  proper inquiry was not the extent of the victim’s injuries but the

  defendant’s conduct. Accordingly, the supreme court rejected the

  argument that proof of a significant injury was required to establish

  attempted extreme indifference murder. Id.


                                    51
¶ 102   Draper’s conduct of shooting at multiple occupied vehicles

  posed a real and proximate risk of death to the victims regardless of

  whether any of the victims sustained injuries. Therefore, we reject

  Draper’s vagueness challenge.

                                  Conclusion

¶ 103   The judgment of conviction is affirmed.

        JUDGE RICHMAN and JUDGE WELLING concur.




                                   52